PER CURIAM.
Appellant challenges an order denying her motion for post-conviction relief in which she claimed that her sentence was unlawful because she did not receive notice of the state’s intent to habitualize prior to her change of plea. We reverse and remand for the trial court to conduct a hearing as to whether the dual requirements of Ashley v. State, 614 So.2d 486 (Fla.1993), were complied with pri- or to appellant’s change of plea. If they were not, then appellant’s habitual offender *1120sentence is illegal and appellant must be sentenced within the guidelines.
WARNER, FARMER and PARIENTE, JJ., concur.